ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
SNVC, L.C.                                   )      ASBCA No. 61375
                                             )
Under Contract No. W91QUZ-l l-D-0013         )

APPEARANCE FOR THE APPELLANT:                       Andrew L. Hurst, Esq.
                                                     Foley & Lardner LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Ronald M. Herrmann, JA
                                                    Dana J. Chase, Esq.
                                                     Trial Attorneys

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: September 17, 2019




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61375, Appeal of SNVC, L.C.,
rendered in conformance with the Board's Charter.

      Dated:



                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals